Title: To James Madison from Lemuel Sawyer, 15 April 1811 (Abstract)
From: Sawyer, Lemuel
To: Madison, James


15 April 1811, Jonesborough, North Carolina. “My health is so precarious that it is with great difficulty I can continue in the land of the living, & that must be done by the greater part of my time travelling about in search of health,… & it takes more than the profits of my little estate to defray these expences.” Seeks a post in the Mediterranean that would “barely afford a sustenance.” Believes there is a vacancy in Tunis or, if there is one in Italy “where the emoluments would cover expences,” he would happily accept it. If no vacancies exist, he would be glad to accept a post in Philadelphia or Baltimore. Addresses JM with “the frankness of a friend” and requests “a line in answer to this.”
